United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Richmond, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0062
Issued: April 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from an April 9, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision, dated November 2, 2016, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 8, 2015 appellant, then a 46-year-old social scientist, filed an occupational disease
claim (Form CA-2) alleging that her exposure to a hostile work environment aggravated her
depression and anxiety, which caused physical manifestations in her body resulting in irritable
bowel syndrome and restless legs.
In support of her claim, appellant submitted a narrative statement dated June 11, 2015
indicating that she was first diagnosed with depression and anxiety on or around 2009. She
claimed that she was harassed by three people, W.L., Director of Eastern Kentucky University’s
(EKU) Office of Military and Veterans Affairs (OMVA), J.L., the Chief Vocational Rehabilitation
& Employment Officer, and T.B., appellant’s supervisor. Appellant stated that they yelled at her
in front of other people at work and left her isolated in a building without telling her that the office
was being closed. She alleged four compensable employment factors including: (1) a
January 2011 meeting with an assistant director to discuss issues and who suggested mediation,
which was not agreed to by J.L., and working with an Equal Employment Opportunity counselor
to resolve appellant’s issues at work; (2) during the performance evaluation period of 2011,
appellant disagreed with her overall rating which caused her stress, she submitted a rebuttal
memorandum, and was awarded a higher rating; (3) T.B., informed appellant about an EKU
allegation that she was trying to change the university grading system and that EKU made
additional allegations to OMVA; and (4) a five-week period of investigation was conducted, per
J.L., from July to August 2014, which resulted in appellant’s temporarily being reassigned to the
Lexington, KY office, which was 37 miles away (one way) from her workstation and required an
additional two-hour, daily round trip commute.
Appellant further alleged that the following work incidents occurred: (1) in most of 2011,
she experienced ongoing managerial problems between J.L. and herself, where J.L. was hostile
towards her in most of her interaction and treated her unfairly and differently that she had others,
which caused her frequent abdominal pain and bouts of fainting spells; (2) a couple of medicinal
manifestations began to exhibit themselves, which resulted in her having multiple tests to identify
medical problems, resulting in her physician offering her gall bladder surgery since she continued
to experience abdominal pain; (3) from December 2014 through May 2015, various problematic
interactions continued to increase between appellant and the EKU OMVA staff, primarily with
W.L., where she informed J.L. and T.B. via e-mail and telephone calls regarding her issues and
concerns; and (4) appellant sent an e-mail to management on May 5, 2015 stating, “I was working
in a hostile work environment and asked for their help that week and immediately” and the
following week sent an e-mail to J.L. asking her to please let her know what steps had been taken
to resolve her hostile work environment with W.L.
In a May 29, 2015 report, Dr. J. Yun Kim, an emergency medicine specialist, noted that
appellant was seen with reported history of restless leg syndrome and presented relating pain in
her legs and spasms that had been ongoing for the past several months. Appellant related increased
stress at work as a possible etiology. Dr. Kim diagnosed bilateral leg pain, restless leg syndrome.
On July 3, 2015 Dr. Betsy Ederer and Dr. Monnica Williams, licensed clinical
psychologists, diagnosed post-traumatic stress disorder, major depressive disorder (recurrent,
severe), panic disorder without agoraphobia, and “target of adverse discrimination or persecution.”

2

They opined that appellant’s current symptoms and difficulties were a result of ongoing work
harassment and a hostile work environment and advised that she was not capable of returning to
work.
By decision dated December 10, 2015, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish a compensable employment factor. As such, it did
not review or consider the medical evidence of record.
On January 12, 2016 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
A telephonic hearing was held before an OWCP hearing representative on
August 31, 2016. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
In response, appellant submitted a September 20, 2016 addendum report from Drs. Ederer
and Williams reiterating their medical opinions.
By decision dated November 2, 2016, OWCP’s hearing representative affirmed the prior
decision finding that appellant had failed to establish a compensable employment factor.
On March 16, 2018 appellant requested reconsideration. She submitted a January 28, 2018
narrative statement alleging that OWCP’s hearing representative failed to conduct the oral hearing
in a professional manner, was dismissive of the facts, and did not afford her and her union
representative an opportunity to ask pertinent questions. Appellant further alleged that she did not
believe that all of the factual and medical evidence submitted had been reviewed by OWCP and
argued that it seemed that OWCP’s system was severely flawed, highly insensitive towards
applicants like her, and had penalized her because she had exercised her right to file a claim. She
further submitted documentation regarding a State of Kentucky workers’ compensation claim she
had filed.
By decision dated April 9, 2018, OWCP denied appellant’s request for reconsideration
finding that it was untimely filed and failed to demonstrate clear evidence of error. It noted that
her letter expressed her perception that OWCP was against her, but failed to present evidence to
demonstrate that OWCP had committed an error at the time of the issuance of its decision. OWCP
further found that the paperwork from Kentucky’s Workers’ Compensation Appeals Board failed
to demonstrate that OWCP committed an error as it was a separate entity from the federal
government.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.2 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
2
Id. at § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).

3

decision for which review is sought.3 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System.4 Imposition of this one-year filing limitation does not
constitute an abuse of discretion.5
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.6 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.8
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.9
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP.10

3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

5

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
6

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
7
Id.; L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010);
supra note 4 at Chapter 2.1602.5 (February 2016).
8

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

9

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 4 at Chapter 2.1602.5(a) (February 2016).

10

D.S., Docket No. 17-0407 (issued May 24, 2017).

4

ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
The most recent merit decision was OWCP’s hearing representative’s November 2, 2016
decision. Appellant had one year from the date of that decision to make a timely request for
reconsideration. Since her request was not received by OWCP until March 16, 2018, it was filed
outside the one-year time period.11 As appellant’s March 16, 2018 request for reconsideration was
received more than one year after the November 2, 2016 merit decision, it was untimely filed.
Consequently, she must demonstrate clear evidence of error by OWCP in the denial of her claim.12
In the November 2, 2016 decision, OWCP’s hearing representative denied appellant’s
emotional condition claim, finding that appellant had failed to establish a compensable
employment factor. In support of her untimely request for reconsideration, appellant submitted a
January 28, 2018 narrative statement alleging that OWCP’s hearing representative unfairly upheld
the initial decision denying her claim. She further alleged that she did not believe that all of the
factual and medical evidence submitted had been reviewed by OWCP and that it was highly
insensitive towards applicants like her, and had penalized her because she had exercised her right
to file a claim. This evidence fails to address the issue that was before OWCP at the time it issued
its November 2, 2016 decision, which was whether the evidence submitted was sufficient to
establish a compensable factor of her federal employment. Appellant has provided no evidence to
demonstrate that OWCP acted improperly or failed to review the evidence she submitted in support
of her claim. Therefore, the Board finds that this narrative statement does not demonstrate clear
evidence of error because it does not show that OWCP committed an error in denying appellant’s
emotional condition claim, nor raise a substantial question as to the correctness of OWCP’s
decision.
Appellant further submitted documentation regarding her case before the Kentucky
Workers’ Compensation Appeals Board. This evidence fails to constitute probative evidence
establishing that she actually experienced the employment factors alleged to have caused injury.
Therefore, the Board also finds that this documentation does not demonstrate clear evidence of
error because it does not show that OWCP committed an error in denying appellant’s emotional
condition claim, nor does it raise a substantial question as to the correctness of OWCP’s decision.
To demonstrate clear evidence of error, it is insufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.13 None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s emotional condition claim. Appellant has
not otherwise submitted evidence of sufficient probative value to raise a substantial question as to

11

Supra notes 3 and 4.

12

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

13

Supra note 4 at Chapter 2.1602.5.a (February 2016); see Dean D. Beets, 43 ECAB 1153 (1992).

5

the correctness of OWCP’s decision. Thus, the evidence is insufficient to demonstrate clear
evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

